              ,,
"' \    ·- .,,t.
   AO 245B (Rev. 02/08/2019) Judgment in a Criminal_ Petty Case (Modified)                                                                                         Pagel of!   I0
                                        UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                        United States of America                                                           JUDGMENT IN A CRIMINAL CASE
                                   v.                                                                      (For Offenses Committed On or After November 1, 1987)


                          Ricardo Llamas-Cuevas                                                            Case Number: 3:19-mj-22030

                                                                                                           Daniel Casillas
                                                                                                           Defendant's Attorney


       REGISTRATION NO. 75139298

       THE DEFENDANT:
        ~ pleaded guilty to count(s) 1 of Complaint
                                                  ---~-~-~~~~~~~~~~~~~-~~~~~~


        D was found guilty to count( s)
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
       Title & Section                Nature of Offense                                                                                      Count Number(s)
       8:1325                         ILLEGAL ENTRY (Misdemeanor)                                                                            1

        D The defendant has been found not guilty on count(s)
                                                                                                ------------------~

        D Count(s)                                                                                          dismissed on the motion of the United States.

                                                   IMPRISONMENT
              The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
       imprisoned for a term of:

                                   ~ TIME SERVED                                                      D                                         days

        ~   Assessment: $10 WAIVED ~ Fine: WAIVED
        ~   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative,                           charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                      Wednesday, May 22, 2019
                                                                                                      Date of Imposition of Sentence


       Received        -z>--
                    / . ~~
                   DUSM
                             .          I,                 ~·".'I'
                                                            i      q--1
                                                                           tt."" ffi)'
                                                            :;·"-" C·-·~.1 -.=.·. ~...J'
                                                                           --,,~,, .~   ~



                                                                                                          nid:Ait::LocK
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                M.AY 2 2 2019
                                                 CLERr-(, U.S. D~f.TF.!CT COURT
                                             30!.JfH'.::t-;e.J L:::.~·y ,:.:ucT u;:: C1\Lir"'.OHN!A
       Clerk's Office Cop                BY             Dlcr'LITY
                                                                                                                                                       3: l 9-mj-22030
                                         ------·------------
